OPINIÓN CONCURRENTE DEL
JUEZ ASOCIADO SR. HUTCHISON.
Desde el Io. de enero al 31 de julio de 1915, esta corte resolvió unos 380 asuntos. Entre éstos había una apelación interpuesta contra la sentencia de una corte de distrito de-sestimando este pleito después de haber sostenido la excep-ción previa a la demanda de falta de hechos- suficientes de-terminantes de una cansa de. acción. Aquella sentencia fue revocada en julio 23 de 1915, 23 D. P. E. 31.
El tercer señalamiento de error apuntado en la apela-ción especificaba “falta de aplicación de la sentencia de esta Corte Suprema en el caso de Esterás v. Arroyo, 16 D. P. R. 725, y su antecedente de la Corte Suprema de los Estados Unidos en el caso Garzot v. Rubio, 209 U. S., 303.”
Esta corte se encontró en la alternativa de repudiar la doctrina del caso de Estems v. Arroyo o revocar la decisión de- la corte de distrito por la autoridad de la doctrina sentada en dicho caso o por cualquier otro fundamento. La conclu-sión a que se llegó en el caso de Esterás v. Arroyo se supuso haber sido la consecuencia necesaria de la doctrina sentada en el caso de Garzot v. Rubio, y a primera vista la parte per-tinente de la opinión de la Corte Suprema de los Estados Unidos en ese caso, si se lee sin analizarla o sin referencia al contexto de la misma, aparecería 'cómo que apoya seme-jante inferencia.
El resultado en el caso entonces . ante esta corte parecía inevitable, y los fundamentos sobre los que iba a fundarse la decisión llegaron a s'er mayormente una cnéstión de elec-ción entre una línea de selección algo restringida y otra poco satisfactoria. Así no llegó a recibir debida considera-ción aquél caso en sus méritos. Las circunstancias atenuan-tes, o de otro modo, que contribuyeron a producir este resul-*774tado no es preciso enumerarlas. Un error ocasional es inevitable y cuando llega a descubrirse, debiera corregirse en-seguida. Con dos males nunca se forma un bien.
En la segunda apelación se confirmó la sentencia de la corte de distrito mediante una corte dividida. La opinión emitida por el Juez Presidente evidencia el criterio de dos de los tres miembros que óonstituían la mayoría, y los fun-damentos sobre los que los 'otros dos miembros disintieron 'aparecen asimismo de la opinión disidente emitida por el Juez Asociado Sr. Wolf. El suscribiente, que concurrió por estar conforme con la sentencia, no señaló razón alguna a aquella fecha por su actitud. Se ha concedido una moción de reconsideración y el propósito de esta opinión es dar a las partes' una idea de las consideraciones sobre las que basó su voto decisivo.
El caso de Esterás et al v. Arroyo, sin otro fundamento que una mera referencia a los artículos 39 y 23 de la Ley de Procedimientos Legales Especiales y al caso de Garzot v. Rubio, supra, revoca de plano la doctrina sentada en el caso de Sola v. El Registrador, 8 D. P. R. 213, que por cinco años per-maneció sin que fuese atacada como el pronunciamiento so-lemne de este tribunal.
El caso últimamente mencionado está profundamente arraigado en el fértil terreno de la jurisprudencia española y las disposiciones estatutorias sobre las que se basa la opinión emitida en el mismo se hallan tan firmemente enclavadas en nuestro actual Código de Enjuiciamiento Civil, título Y, —“Del lugar para la celebración de los juicios en asuntos civiles,”— como lo estaban en el código español. Es de pre-sumirse que la legislatura conocía la ley y el estado de la misma al tiempo de aprobarse los artículos 76 y 77 del actual Código y al tomarse de la Ley de Enjuiciamiento Civil Española con ellos adoptó la práctica establecida y sancio-nada por la interpretación de la ley anterior dada por los tribunales españoles.
Que en este caso particular la Asamblea Legislativa en-*775tendió la materia que tenía entre manos, es evidente por si solo, pues a menos que la práctica española establecida ’con arreglo a estos artículos se baya traído junto con ellos al nuevo código, los tales artículos nada añaden a los otros que se contienen en el mismo título, copiados del Código de Iclabo, y al incluirlos así nuestros legisladores hicieron una cosa vana e inútil. T no tenemos razón alguna para presu-mir que el hecho de agrupar estos artículos con otras dispo-siciones apropiadas que regulan el lugar para la celebración de los juicios fuese una mera circunstancia fortuita. Por el contrario, y aparte de cualquier presunción de ley, sen-, cil! amente era lo más natural, propio y lógico que se hiciese. Traduciéndose lo más fielmente posible en términos del de-recho americano el principio envuelto no es materia de juris-dicción en el sentido corriente del vocablo sino del moderno concepto de competencia municipal (municipal venue). Bayrón v. García, 17 D. P. E. 538, 544, 545; Gómes v. Toro, 23 D. P. E. 642, 643; 40 Cyc., pp. 23-43.
.A pesar de la mucha confusión que ha habido en el empleo, con poca fortuna o de otro modo al principio, de palabras que han llegado a tener una significación fija y determinada en cada lengua, que varían hasta cierto punto su equivalente etimológico en la otra, y a pesar de la gran dificultad que re-sulta de la mutua traducción a la terminología técnica legal de ambos sistemas de jurisprudencia, existe en ambos sis-temas la diferencia fundamental que hay entre jurisdicción en su verdadero sentido y el lugar apropiado para la cele-bración de los juicios en relación a las cortes locales de ju-risdicción coordinada entre sí por cualquier nombre con que se le conozca o designe; y debe prevalecer al resolverse en definitiva el presente caso.
Las dos opiniones en el mismo caso no pueden ser recon-ciliadas. Lo que se dijo en la primera apeláción no es pre-ciso repetirlo aquí. Aquella opinión, cuando menos en su versión española, habla por sí misma. Si la doctrina en-tonces enunciada es sana, él artículo 164 del Código Ciyil *776le confiere jurisdicción exclusiva al distrito del domicilio, y no puede liaber cuestión alguna de competencia' (venue), ni de procedimiento o justo título, o buena fe o de prescripción ordinaria. El decreto de cualquier otra corte es absoluta-mente nulo y no puede dar ningún principio de título (color of title). Pero esa decisión fné radicalmente errónea, por-que se fundaba sobre el tácito sujuiesto de que por razón de la doctrina sentada en el caso de G-arzot esta corte no tenía otra alternativa que la de seguir por lógica conclusión la doctrina ya enunciada en el caso de Esterás et al., v. Arroyo. El hecho de omitir en la opinión toda referencia a estos' casos sencillamente indica lo refractaria que estaba la corte a se-guir los mismos siempre que pudiera encontrarse algún fun-damento más recomendable.
Sin embargo, el tercer señalamiento de error, revela la teoría de la acción y de la apelación. La cuestión de las fechas carece de importancia.
La hipótesis de una derogación tácita gira sobre la mis-ma proposición dudosa de que el artículo 164 del Código Civil sienta un principio absoluto e inflexible de derecho sus-tantivo no sólo en cuanto a la primaria cuestión de la auto-rización judicial sino también respecto de la secundaria con-sideración sobre qué distrito particular debe conceder tales remedios, i La mera exposición de la proposición no esta-blece lo sano de la misma. No se favorecen las derogaciones tácitas. La premisa excluye la idea de una regla adjetiva, y, en tanto cuanto se da por sentada sin aparente justifica-ción alguna, simplemente constituye una petitio principii.
La resolución del juez de distrito al sostener la excepción previa y la sentencia de la corte inferior desestimando la demanda, debieron haberse confirmado en la primera ape-lación. No habiéndose hecho ésto, debió haberse libremente confesado el error cuando volvió el caso a esta corte por se-gunda vez. No hay términos medios. La tradicional “ley del caso” jamás puede justificar el deliberado sacrificio de una cumplida y sustancial justicia.
*777La sentencia de esta corte en la primera apelación no era una sentencia definitiva. Great Western Tel. Co. v. Burnham, 182 U. S. 339.
“En defecto de precepto positivo, la frase ‘ley del caso’ cuando se aplica a los efectos de órdenes anteriores sobre la acción posterior de la corte que las dictara en el mismo caso, meramente expresa la práctica de los tribunales en rehusar por lo general volver a abrir a discusión lo que lia sido decidido, y no una limitación a sus facul-tades. ’ ’
Messenger v. Anderson, 225 U. S. 346, y casos citados.
Si es que algo existe en el caso de Garzot v. Rubio que pueda interpretarse en apoyo de la conclusión a que se llegó en el caso de Esteras, es el empleo de la palabra “exclusiva” en conexión no solo con el contexto inmediato sino con lo que le precede y le sigue a los dos párrafos de la opinión en que ocurre la expresión, y que rezan como sigue:
“Por virtud de' la Ley de Enjuiciamiento Civil de Puerto Rico (Artículo 63, párrafo 5), la facultad de administrar los bienes de una sucesión, tanto testamentaria como intestada, radica en el juez del último domicilio del causante. Que facultad así conferida es exclusiva se demuestra por el texto del propio artículo y por la amplia concesión de facultades que abarcan las disposiciones de la ley que le siguen, respecto de la ultimación de las sucesiones tanto testa-mentarias como intestadas. Que en él se abarca la autoridad para admitir y fallar toda clase de acciones, ora reales o personales, nece-sariamente incidentales al cumplimiento de las facultades otorgadas sobre los bienes hereditarios, se demuestra por las disposiciones del Código de Louisiana en cuanto a la sociedad de gananciales y la ana-logía que se obtiene entre las disposiciones del Código de Práctica de Louisiana y la Ley de Enjuiciamiento Civil de Puerto Rico, con-cerniente a la facultad del juez o corte encargada de la administración de fondos hereditarios, ora sean testamentarios o intestados, especial-mente cuando se refiere a la liquidación de la sociedad de gananciales, que-ha existido entre marido y mujer, hace pertinente .la observa-ción de la Corte Suprema de Louisiana en el caso de Lawson et ux v. Ripley, 17 Louisiana, 238, 248, en el que se dijo:
‘La sucesión del marido, está por lo tanto tan relacionada con la sociedad de gananciales que llega a formar junto con ella, al tiempo de su fallecimiento, una sola masa llamada su caudal here *778ditario {estate), el que no sólo responde del pago de las deudas d'e la sociedad de gananciales, sino también de la parte de la esposa o herederos del resto, caso de que no la hayan renunciado. La viuda o sus representantes tienen por consiguiente tal interés en la masa del caudal o sucesión del marido, respecto de quien no se hace distinción alguna entre sus bienes privativos y los de la sociedad hasta tanto no se fije su cuantía líquida o montante que resulte de las adquisicio-nes y ganancias, que generalmente requiere su asistencia a la forma-ción del inventario y su concurrencia a todos los procedimientos contenciosos relativos al mismo que se llevan a cabo. Todos esos procedimientos tienen lugar ante la corte de jurisdicción testamen-taria {court of probates) que, con arreglo a derecho, tiene exclusiva jurisdicción sobre todas las cuestiones relacionadas con el caudal he-reditario, particularmente en aquellos casos en que se halle el caudal relicto bajo, administración.; y no nos parece que puedan llevarse a cabo procedimientos relacionados con la sociedad de gananciales, hasta después de liquidado el caudal relicto del marido y pagadas las deudas de la sociedad, y se haga la división del remanente de las adquisiciones y ganancias entre los herederos del causante y el cón-yuge supérstite; y aún así los asuntos del caudal hereditario del esposo, administrado bajo la dirección e intervención de la corte tes-tamentaria {court of probates) han de ser examinados y a veces plenamente investigados. ’ ’
Volviendo atrás a lo que precede a la parte de la opinión que acabamos de citar, la Corte Suprema, después de deci-dir que la Corte Federal en Puerto Eico carecía de autori-dad para dictar el decreto que dictó, por defecto de partes necesarias, y que por la misma razón él caso recurrido en apelación no podía decidirse por sus méritos, procede a con-siderar la cuestión de si “en vista de la naturaleza y qa-rácter del remedio solicitado por el escrito de demanda (bill) el caso debiera ser devuelto para que se celebrase un nuevo juicio o con instrucciones para que se desestimara el escrito de demanda ‘por falta inherente de jurisdición para ceder el remedio que se interesa en el escrito de demanda.’ ”
Aparecía “patente de la faz del escrito de demanda que con él se invocaba la autoridad de la corte para ejercer juris-dicción puramente testamentaria mediante la administración y liquidación del caudal de Eíos, el caudal de su hijo, y el de *779la madre, y, como un incidente del mismo, para liquidar la sociedad de gananciales que existió entre Eíos y su esposa. En realidad de verdad, tal era exactamente el remedio sus-tantivo que con el estírito de demanda últimamente enmen-dado se perseguía.”
Lo que se decidió, así como el eje sobre el que giró la decisión, se hace inequívocamente claro con el lenguaje per-fectamente manifiesto que sigue:
“.Como en el escrito de demanda, se alega que a la muerte del padre y hermano se iniciaron procedimientos testamentarios respecto de ambos caudales en la corte puertorriqueña adecuada, resulta que no solo se interesaba en el escrito de demanda la administración ‘de la herencia por conducto de la corte inferior, sino que se interesaba hacerlo así, a pesar de que los caudales relictos estaban aún abiertos en la corte inferior y sometidos a la autoridad y poder de dicha corte. Al establecer el Congreso un gobierno civil para Puerto Rico, teniendo escrupulosamente en cuenta las instituciones y leyes locales, en virtud de la Sección 33 de la Ley d'e 12-de Abril de 1900, reser-vóle a las cortes locales, tanto las de jurisdicción original como las de apelación, y reconoció sus facultades y autoridad para intervenir generalmente en todos los asuntos de interés local. Al crearse por la Sección 34 de la misma Ley la Corte de Distrito de los Estados Unidos para Puerto Rico, la jurisdicción y facultades de esa corte, estimamos que por los-’mismos términos en que se halla redactada la ley fué moldeada y creada con la intención de que actuase, hasta donde fuese aplicable, de la manera de la jurisdicción ejercitada por las Cortes de Circuito y de Distrito de los Estados Unidos den-tro de los diversos Estados de la Unión. Es verdad que la jurisdic-ción de la Corte de Distrito, que resulta de la ciudadanía, ha am-pliado la que se le ha conferido a las Cortes de Circuito y de Dis-tinto de los Estados Unidos dentro de los Estados. Pero en ninguna forma tiende a establecer que el Congreso tenía el propósito, al crear la .Corte de Distrito de los Estados Unidos para Puerto Rico, de revestir a esta Corte con una autoridad que no poseen las Cortes de los Estados Unidos (Farrel v. O’Brien, 199 U. S. 89), para ejer-citar jurisdicción puramente testamentaria, para administrar y li-quidar bienes hereditarios prescindiendo de la autoridad de la corte local tal cual fué creada y definida por la ley.”
*780Esto es tanto la esencia como la razonada exposición de la decisión.
La corte entonces procede a discutir el alcance y exten-sión de los poderes de que están revestidas las cortes de dis-trito de Puerto Rico en asuntos de jurisdición testamentaria y de abintestatos, por presunción excluyéndose los demás tribunales, según aparece de los dos párrafos anteriormente citados en primer término, en cada uno de los cuales se em-plea. la palabra “exclusiva.”
Y otra vez:
“Volviendo a considerar el asunto desde el punto de vista de las alegaciones en cuanto a la nulidad del convenio y de la fraudulenta simulación de las ventas, es evidente que el remedio perseguido en este respecto era meramente un remedio subordinado a la súplica para que se liquidasen y terminasen de arreglar los bienes hereditarios. Puesto que tenemos conocimiento judicial del 'hecho de que las leyes de Puerto Rico no hacen distinción alguna entre ley y equidad en su sentido técnico, y puesto que con arreglo a dichas leyes una corte encargada de la administración de una herencia lo es tanto de juris-dicción general como especial de testamentarías y abintestatos y tiene plenos poderes sobre toda clase de acciones reales y persona-les relacionadas con el caudal hereditario, se sigue que la corte local tenía en la naturaleza de las cosas poder para decidir, como un in-cidente dentro de su autoridad general y especial de testamentarías y abintestatos, se haya cerrado o no el caudal por virtud del conve-nio, y de aquí decidir la cuestión de si ese convenio era nulo, y tenía también poder y jurisdicción para determinar si permanecían aún como parte'del caudal hereditario los bienes que se habían traspasado a la madre por virtud del convenio celebrado, como un incidente al hacerlo así para 'decidir las cuestiones de fraude y simulación ale-gadas en el escrito de demanda. Por supuesto, el alcance general de la autoridad que entonces poseía la corte la dotó de la. facultad de liquidar y ultimar la sociedad de gananciales que existía entre' ma-rido y mujer, puesto que -esa liquidación estaba de necesidad en-vuelta en la ultimación de la herencia. Hablando sobre este último asunto en el caso de Lawson et ux v. Ripley, supra, la Corte Suprema de Lousiana dijo (p. 249) :
“Pero se arguye que con ésto se daría a la corte con jurisdicción sobre abintestatos y testamentarías el derecho a fallar cuestiones de *781título. Ciertamente que. las cortes de jurisdicción testamentaria no tienen facultades para entender en controversias de títulos a bienes reales, y de fallar directamente sobre la validez de semejantes títulos; pero como ha dicho esta corte ten. el caso de Gill v. Phillips et al, 6 Martin N. S. 298, ‘ esas cortes . poseen todos los poderes necesarios para llevar a efecto su jurisdicción, y cuando en el ejercicio de esa jurisdicción surgen colateralmente tales cuestiones ellas deben, a necessitate, decidirlas, puesto que de no poderlo ellas ninguna otra corte podría decidirlas.’ Y, ‘cualquiera otra interpretación pre-sentaría una especie singular del poder judicial- el poder de decretar una partición, sin la autoridad de examinar los fundamentos sobre los que habría de ordenarse, o la proporción que a cada parte le correspondiese. Con ello se concedería el fin sin los medios para llegar a él.’ (Baillo v. Wilson, 5 Martin, N. S. 217.) Estamos satisfechos de que cuando se levanta una cuestión de título a bienes inmuebles y sobre un esclavo colateralmente en una corte de-jurisdic-ción testamentaria, y se hace necesario el examen de la misma a fin de dar a la corte los medios para llegar a una correcta conclusión en materias de las que tiene jurisdicción, debe conocer del título cuando menos con el propósito de averiguar qué propiedad le per-tenece a cada cual de los cónyuges respectivamente o a la sociedad de gananciales.’ ”
El verdadero sentido de todo ésto sobre la cuestión en-tonces sometida a la Corte Suprema se revela en el siguiente párrafo:
“Es verdad que en virtud del artículo 1046 de la Ley de En-juiciamiento Civil de Puerto Rico las partes interesadas en una herencia aún no ultimada y bajo el dominio de la corte competente tienen facultades para terminar la administración del caudal relicto mediante un convenio entre ellos," y que tal ha podido ser el efecto del convenio celebrado entre las partes envueltas en esta cuestión siempre que el mismo fuese válido. Pero como en la demanda se alega la nulidad del contrato, y el remedio que se pide se funda en tal concepto, síguese que el remedio que se perseguía con el escrito de demanda solamente podría haberse fundado sobre la hipótesis de que el caudal hereditario no había sido cerrado, y aún estaba sujeto a ser administrado en la corte competente. Y que esta era la teo-ría sobre la que se fundaba el escrito de demanda nos lo revela la súplica que se hace a la eorte para que ésta nombrase un contador-partidor (master) para liquidar y ultimar los bienes hereditarios.”
*782La suma y sustancia de toda la opinión, en cuanto se refiere a la cuestión atora sometida a nuestra consideración, es que la corte federal no tiene jurisdicción especial de abin-tostatos y testamentarías: que en cnanto a la distinción en-tre diclia corte y las cortes de distrito insulares la jurisdic-ción especial en materia de abintestatos y testamentarías de las últimas es exclusiva; y que el escrito de demanda en cuestión en efecto perseguía el volver a abrir y concluir en la corte federal un'a administración judicial que, aunque os-tensiblemente ultimada en virtud de un convenio que se alega ser nulo, y que' sin embargo, puesto a prueba por la teoría del propio escrito de demanda, nunca tabía sido plenamente ad-ministrado ni permanentemente cerrado en las cortes insu-lares.
La opinión, bien interpretada, no indica que la cuestión de la jurisdicción que tienen entre si las respectivas cortes de distrito de la isla estuviese envuelta en forma alguna, o fuese detenidamente considerada por la corte.' Es igual-mente evidente que en el caso de Lawson et ux v. Ripley, tampoco liabía cuestión alguna en cuanto a- conflicto de ju-risdicción entre cortes locales de jurisdicción testamentaria. Si en el caso de G-arzot la Corte Suprema hubiera tenido la intención de decidir la materia de jurisdicción entre una y otra cortes de distrito dé la Isla, aplicando directamente en Puerto Rico la doctrina de Louisiana, no faltan casos que deciden el punto en cuanto a- la ley de Louisiana, y que in-dudablemente hubieran sido citados. Quizás suponiendo que el punto en cuestión como proposición separada y distinta estaba en la mente de la corte, dadas las circunstancias del caso entonces bajo su consideración y discusión, se dió por sentado que la doctrina de Louisiana en cuanto a la jurisdic-ción territorial exclusiva de las respectivas cortes de juris-dicción especial en materia de abintestatos y testamentarías de Louisiana estaba igualmente establecida en Puerto Rico.
Pero supóngase, por razón del argumento, que la Corte Suprema con una sola plumada quiso establecer en el caso *783de G-arzot fuera de toda discusión y de una vez para siempre la proposición de que bajo' ninguna circunstancia podría una corte de distrito insular que no fuese la del último domicilio del causante de la herencia intervenir en una administración judicial. Ciertamente en ninguna otra ocasión se ha echado a un lado la opinión de esta corte interpretando alguna ley local, ni tenido en cuenta para nada con tan poca ceremonia. A la época en que se dictó aquella decisión ninguna regla local en materia de bienes inmuebles se fijó con más firmeza, no sólo por las cortes insulares sino también por las de última instancia en España, que la que surge del privilegio en asun-tos ex parte, de seleccionar la corte más conveniente de juris-dicción competente. Nadie en esta isla, letrado o lego, dudó de la existencia de ese derecho, que estuvo amparado por la uniforme interpretación de muchos años dada, en todo caso en que se levantó la cuestión, a los: artículos 56 y 57 de la anterior Ley de Enjuiciamiento Civil, en conexión con la cláusula reservativa contenida en el primer párrafo del ar-tículo 63. Si se sostuviese que, a pesar de la expresa cali-ficación de la regia general, el inciso 5o. del artículo última-mente mencionado le confiere a la corte del último domicilio del causante jurisdicción exclusiva de toda facultad para ac-tuar de cualquier otra corte de distrito insular a la que las partes interesadas puedan haber recurrido, con ello se des-truirían centenares, y quizás hasta millares, de títulos ins-critos tenidos por intachables por todos los interesados en concederles sanción legal cuando se persiguió él sello de la aprobación judicial, incluso Tos abogados, las ■ cortes y re-gistradores de la propiedad, cuyo deber consistía, cada cual a su vez y con independiente criterio, dictaminar. respecto de los mismos. Sería sencillamente inconcebible el que tu-viese la Corte Suprema de los Estados Unidos la intención de producir en un simple ipse dixit de una sola frase tales resultados al resolver un caso en el que jamás se levantó, argumentó, sometió ni estuvo envuelto el punto en cuestión. No ha de exigirse argumento alguno para demostrar que di*784dio tribunal no tuvo tales propósitos. Con sólo expresar la proposición queda la misma refuta'da.
Este no es el único caso en el calendario. Este criterio no pretende ser el cristalizado producto de una reflexión profunda. Se somete por el valor que pueda tener. Puede que sea erróneo. Si lo es, debe ser, y será, revisado y co-rregido.
Es posible que la sentencia de la corte de distrito en este caso deba ser revocada y en su lugar dictarse otra en favor del demandante. Quizás la conclusión a que se llegó en la primera apelación es correcta. La doctrina del caso de Estarás v. Arroyo puede qúe- sea sana en el -fondo, y de ser así, debe prevalecer.
En caso de que se vuelva a argumentar el caso por com-pleto, y a someterse y decidirse por sus méritos, sin tener en cuenta los precedentes salvo en tanto cuanto estén los mis-mos bien cimentados en la sana razón y el sentido común, o lia llegado a convertirse en una regla fija en materia- de bienes reales (a rule of real property) entonces, cualquiera que fuere el resultado, el objeto .inmediato de esta opinión se habrá conseguido.